DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on October 15, 2021
Claims 1-20 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Poscher  et al. (USP: 2015/0304865), in view of Kim et al. (USP: 2019/0082350). 

As per Claim 1 Poscher teaches a data processing method, comprising: 
Parsing (Paragraph 0064 For example, information from the QoS report could be analyzed on a per-user basis ), by a user plane data processing network element, a received packet and determining first service type information of a data flow to which the packet belongs (Paragraph 0061- 0065 user plane traffic to be monitored, e.g., using one or more packet filters defined by the PCC rules which operate on the basis of an source and/or destination addresses, and/or source and/or destination port numbers of data packets, e.g., as defined for the Transport Control Protocol (TCP) or User Datagram Protocol (UDP), in the user plane traffic through the gateway node. Further, deep packet inspection (DPI) functionalities of the gateway node may be used for identifying the user plane traffic of the session. The policy controller  may also provide network control regarding detection of service data flows detection, gating, QoS, and/or flow based charging towards the PCEF); 
Obtaining (Paragraph 0100 obtaining and forwarding of the QoS report ), by the user plane data processing network element, second service type information of the data flow from a data analysis network element (Par  0096-0098 The user plane traffic may for example be based on RTP/UDP/IP encapsulated media data. Further, the policy controller sends an indication to the gateway node that quality of service monitoring is required for the user plane traffic as identified by the policy rule. ); and 
Processing (Paragraph 0021 user plane traffic, and a processor. The processor is configured to ), by the user plane data processing network element, the data flow based on the first service type information and the second service type information (Paragraph 0065, 0070 The policy controller may also provide network control regarding detection of service data flows detection. e.g., type of service, IP address of the UE 10, codec data, or the like. Further, deep packet inspection (DPI) functionalities also implement functionalities of packet inspection, such as DPI, and service classification. In this way data packets may be classified according to PCC rules defined in the PCEF and be assigned to a certain service). 
However Poscher not explicitly disclose service type information. 
Kim discloses  service type information (Paragraph 0076-0078, 0088-0090 a service type identification, a traffic class and a reordering release timer of the reordering buffer in the MAC entity.wherein a scheduling request comprises a flow identifier indicating a priority flow of which data is to be transported on the respective dedicated uplink transport channel. When data of multiple priority flows is transmitted In a transmission time interval   ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Koga for reliability, to ensure that a service type, an application belonging to the service type, and QoS parameters defined for the service type (See Koga Paragraph 0016).

As per Claim 2 Poscher-Kim teaches the method according to claim 1, wherein the parsing, by the user plane data processing network element, the received packet and determining first service type information of the data flow to which the packet belongs comprises: extracting, by the user plane data processing network element, the first service type information from the packet by parsing the packet (Paragraph 0084, 0061-0065 regularly obtain / extracting QoS reports from the PGW 40, e.g., by using regular QoS report requests in RAR commands and receiving the QoS reports in the RAA commands returned in response. user plane traffic to be monitored, e.g., using one or more packet filters defined by the PCC rules which operate on the basis of an source and/or destination addresses, and/or source and/or destination port numbers of data packets, e.g., as defined for the Transport Control Protocol (TCP) or User Datagram Protocol (UDP), in the user plane traffic through the gateway node 40. Further, deep packet inspection (DPI) functionalities of the gateway node 40 may be used for identifying the user plane traffic of the session  ). 
However Poscher not explicitly disclose service type information. 
Kim discloses  service type information (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).

As per Claim 3 Poscher-Kim teaches the method according to claim 1, wherein the parsing, by the user plane data processing network element, the received packet and determining first service type information of the data flow to which the packet belongs comprises: extracting, by the user plane data processing network element, description  (Paragraph 0073 to identify and suitably control user plane traffic of the IMS voice call, e.g., by providing a bearer for carrying user plane traffic of the IMS voice call and applying packet filters and/or DPI for directing the user plane traffic to this bearer ); and determining, by the user plane data processing network element, the first service type information based on the description information (Paragraph 0065 functionalities of packet inspection, such as DPI, and service classification. In this way data packets may be classified according to PCC rules defined in the PCEF 42 and be assigned to a certain service. As mentioned above, such functionalities may be efficiently utilized for identifying the user plane traffic of the session for which QoS monitoring needs to be performed. ). 
However Poscher not explicitly disclose service type information. 
Kim discloses  service type information (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service (See Kim Paragraph 0118).

As per Claim 4 Poscher-Kim teaches the method according to claim 1, However Poscher not explicitly disclose wherein the processing, by the user plane data processing network element, the data flow based on the first service type information and the second service type information comprises: adjusting, by the user plane data processing network element, a priority of the data flow when the first service type information is inconsistent with the second service type information. 
Kim discloses  wherein the processing, by the user plane data processing network element, the data flow based on the first service type information and the second service type information comprises: adjusting, by the user plane data processing network element, a priority of the data flow when the first service type information is inconsistent with the second service type information (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).


As per Claim 5 Poscher-Kim teaches the method according to claim 4, However Poscher not explicitly disclose further comprising: sending, by the user plane data processing network element, indication information to an access network device, wherein the indication information is used to instruct the access network device to adjust the priority of the data flow. 
Kim discloses  further comprising: sending, by the user plane data processing network element, indication information to an access network device, wherein the indication information is used to instruct the access network device to adjust the priority of the data flow. (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).


As per Claim 6 Poscher-Kim teaches the method according to claim 5, However Poscher not explicitly disclose wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow.
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).
 

As per Claim 7 Poscher-Kim teaches the method according to claim 4, However Poscher not explicitly disclose further comprising: obtaining, by the user plane data processing network element, third service type information that is of the data flow and that is from a terminal device or a data network; and processing, by the user plane data processing network element, the data flow based on the third service type information and at least one of the first service type information and the second service type information.
Kim discloses  further comprising: obtaining, by the user plane data processing network element, third service type information that is of the data flow and that is from a terminal device or a data network; and processing, by the user plane data processing network element, the data flow based on the third service type information and at least one of the first service type information and the second service type information (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).
 

As per Claim 8 Poscher-Kim teaches the method according to claim 7, wherein the processing, by the user plane data processing network element, the data flow based on the third service type information and information comprises: restoring, by the user plane data processing network element at least one of the first service type information and the second service type, the priority of the data flow when the first service type information is consistent with the third service type information (Paragraph 0077 regularly updates and stores the monitored QoS parameters for reporting. For example, such QoS parameters could be stored in a table having entries for multiple ongoing IMS voice calls having user plane traffic routed through the PGW ). 
However Poscher not explicitly disclose service type information. 
Kim discloses  wherein the processing, by the user plane data processing network element, the data flow based on the third service type information and information comprises: restoring, by the user plane data processing network element at least one of the first service type information and the second service type, the priority of the data flow when the first service type information is consistent with the third service type information (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).


 However Poscher not explicitly disclose wherein the processing, by the user plane data processing network element, the data flow based on the third service type information and at least one of the first service type information and the second service type information comprises: sending, by the user plane processing network element, report information to an operation support network element when the second service type information is consistent with the third service type information, wherein the report information comprises at least one of information about a service type exception of the data flow and reason information of the service type exception of the data flow (Paragraph 0005-0007 The QoS report indicates the monitored QoS. The policy controller forwards the QoS report to the node for controlling the IP based communication service). 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).


As per Claim 10 Poscher-Kim teaches the method according to claim 3, However Poscher not explicitly disclose further comprising: obtaining, by the user plane data processing network element, a correspondence between the description information of the data flow and the first service type information (Paragraph 0073 suitably control user plane traffic of the IMS voice call, e.g., by providing a bearer for carrying user plane traffic of the IMS voice call and applying packet filters and/or DPI for directing the user plane traffic to this bearer). 
However Poscher not explicitly disclose service type information. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management  (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).


As per Claim 11 Poscher-Kim teaches the method according to claim 1, However Poscher not explicitly disclose wherein the obtaining, by the user plane data processing network element, second service type information of the data flow from a data analysis network element comprises: obtaining, by the user plane data processing network element, a characteristic parameter corresponding to the packet in the data flow (Paragraph 0101 The gateway node carries the user plane traffic of a UE participating in a session of an IP based communication service. The user plane traffic may for example be based on RTP/UDP/IP encapsulated media data. ); sending, by the user plane data processing network element, the characteristic parameter to the data analysis network element; and receiving, by the user plane data processing network element, response information of the characteristic parameter from the data analysis network element, wherein the response information comprises the second service type information (Paragraph 0062-0065 0062] The QoS monitoring may involve determining QoS parameters which reflect the user experience, e.g., voice and/or video quality or responsiveness of communication. Such monitored QoS parameters. Examples of such QoS parameters which can be monitored by the gateway node are a packet loss number, jitter, and/or packet delay for determining the packet loss number.). 
However Poscher not explicitly disclose service type information. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).


As per Claim 12 Poscher teaches a apparatus, comprising: 
at least one processor coupled with a memory (Paragraph 0111 a memory coupled to the processor ), wherein the at least one processor is configured to execute instructions stored in the memory, to enable the apparatus to perform the following operations: 
parsing (Paragraph 0064 For example, information from the QoS report could be analyzed on a per-user basis ) a received packet and determining first service type information of a data flow to which the packet belongs (Paragraph 0061- 0065 user plane traffic to be monitored, e.g., using one or more packet filters defined by the PCC rules which operate on the basis of an source and/or destination addresses, and/or source and/or destination port numbers of data packets, e.g., as defined for the Transport Control Protocol (TCP) or User Datagram Protocol (UDP), in the user plane traffic through the gateway node. Further, deep packet inspection (DPI) functionalities of the gateway node may be used for identifying the user plane traffic of the session. The policy controller  may also provide network control regarding detection of service data flows detection, gating, QoS, and/or flow based charging towards the PCEF); obtaining (Paragraph 0100 obtaining and forwarding of the QoS report ) second service type information of the data flow from a data analysis network element(Par  0096-0098 The user plane traffic may for example be based on RTP/UDP/IP encapsulated media data. Further, the policy controller sends an indication to the gateway node that quality of service monitoring is required for the user plane traffic as identified by the policy rule. ); and processing (Paragraph 0021 user plane traffic, and a processor. The processor is configured to ) the data flow based on the first service type information and the second service type information (Paragraph 0065, 0070 The policy controller may also provide network control regarding detection of service data flows detection. e.g., type of service, IP address of the UE 10, codec data, or the like. Further, deep packet inspection (DPI) functionalities also implement functionalities of packet inspection, such as DPI, and service classification. In this way data packets may be classified according to PCC rules defined in the PCEF and be assigned to a certain service). 
However Poscher not explicitly disclose service type information. 
Koga discloses  service type information (Paragraph 0016, 0017, 0035, 0075 FIG. 3 represents an example of a service type, an application belonging to the service type, and QoS parameters defined for the service type. Transmission and reception unit 7 of wireless terminal 4 arranges the data of the service flow in the assigned region for transmission to wireless base station 3 (step S310). The data of a service flow selected by a user through an input unit (key or touch panel), or a predetermined service flow can be transmitted at the maximum transmission rate.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Koga for reliability, to ensure that a service type, an application belonging to the service type, and QoS parameters defined for the service type (See Koga Paragraph 0016).


As per Claim 13 Poscher-Kim teaches the apparatus according to claim 12, wherein the parsing the received packet and determining first service type information of the data flow to which the packet belongs comprises: extracting the first service type information from the packet by parsing the packet (Paragraph 0061-0065 user plane traffic to be monitored, e.g., using one or more packet filters defined by the PCC rules which operate on the basis of an source and/or destination addresses, and/or source and/or destination port numbers of data packets, e.g., as defined for the Transport Control Protocol (TCP) or User Datagram Protocol (UDP), in the user plane traffic through the gateway node 40. Further, deep packet inspection (DPI) functionalities of the gateway node 40 may be used for identifying the user plane traffic of the session.). 
However Poscher not explicitly disclose service type information. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).

As per Claim 14 Poscher-Kim teaches the apparatus according to claim 12, wherein the parsing the received packet and determining first service type information of the data flow to which the packet belongs comprises: extracting description information of the (Paragraph 0073 to identify and suitably control user plane traffic of the IMS voice call, e.g., by providing a bearer for carrying user plane traffic of the IMS voice call and applying packet filters and/or DPI for directing the user plane traffic to this bearer ); and determining the first service type information based on the description information. (Paragraph 0065 functionalities of packet inspection, such as DPI, and service classification. In this way data packets may be classified according to PCC rules defined in the PCEF 42 and be assigned to a certain service. As mentioned above, such functionalities may be efficiently utilized for identifying the user plane traffic of the session for which QoS monitoring needs to be performed. ).
However Poscher not explicitly disclose service type information. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).

As per Claim 15 Poscher-Kim teaches the apparatus according to claim 12, However Poscher not explicitly disclose service type information wherein the processing the data flow based on the first service type information and the second service type information comprises: adjusting a priority of the data flow when the first service type information is inconsistent with the second service type information. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).

As per Claim 16 Poscher-Kim teaches the apparatus according to claim 15, However Poscher not explicitly disclose service type information. the operations further comprise: sending indication information to an access network device, wherein the indication information is used to instruct the access network device to adjust the priority of the data flow. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).

As per Claim 17 Poscher-Kim teaches the apparatus according to claim 16, However Poscher not explicitly disclose wherein the sending indication information to an access network device comprises: sending a packet to the access network device, wherein a header of the packet comprises the indication information; or sending a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management  (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).

As per Claim 18 Poscher-Kim teaches the apparatus according to claim 15, However Poscher not explicitly disclose wherein the operations further comprise: obtaining third service type information that is of the data flow and that is from a terminal device or a data network; and processing the data flow based on the third service type information and at least one of the first service type information and the second service type information. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the  (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).


As per Claim 19 Poscher-Kim teaches the apparatus according to claim 18, However Poscher not explicitly disclose wherein the processing the data flow based on the third service type information and at least one of the first service type information and the second service type information comprises: restoring the priority of the data flow when (Paragraph 0077 regularly updates and stores the monitored QoS parameters for reporting. For example, such QoS parameters could be stored in a table having entries for multiple ongoing IMS voice calls having user plane traffic routed through the PGW ).  
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service (See Kim Paragraph 0118).


As per Claim 20 Poscher teaches a system, comprising:
 a user plane data processing network element, configured to parse a received packet and determining first service type information of a data flow to which the packet belongs (Paragraph 0061- 0065 user plane traffic to be monitored, e.g., using one or more packet filters defined by the PCC rules which operate on the basis of an source and/or destination addresses, and/or source and/or destination port numbers of data packets, e.g., as defined for the Transport Control Protocol (TCP) or User Datagram Protocol (UDP), in the user plane traffic through the gateway node. Further, deep packet inspection (DPI) functionalities of the gateway node may be used for identifying the user plane traffic of the session. The policy controller  may also provide network control regarding detection of service data flows detection, gating, QoS, and/or flow based charging towards the PCEF), to obtain second service type information of the data flow from a data analysis network element (Par  0096-0098 The user plane traffic may for example be based on RTP/UDP/IP encapsulated media data. Further, the policy controller sends an indication to the gateway node that quality of service monitoring is required for the user plane traffic as identified by the policy rule. ), and to process the data flow based on the first service type information and the second service type information(Paragraph 0065, 0070 The policy controller may also provide network control regarding detection of service data flows detection. e.g., type of service, IP address of the UE 10, codec data, or the like. Further, deep packet inspection (DPI) functionalities also implement functionalities of packet inspection, such as DPI, and service classification. In this way data packets may be classified according to PCC rules defined in the PCEF and be assigned to a certain service).; and the data analysis network element, configured to send the second service type information of the data flow to the user plane data processing network element (Paragraph  0118 – 0120 The gateway node may be configured to route or process user plane traffic of a UE connected to the telecommunications network, e.g., user plane data traffic of the UE 10. For example, the gateway node correspond to the above-mentioned gateway node 40 implementing a PGW.). 
However Poscher not explicitly disclose service type information. 
Kim discloses  wherein the sending, by the user plane data processing network element, indication information to an access network device comprises: sending, by the user plane data processing network element, a packet to the access network device, wherein a header of the packet comprises the indication information; or sending, by the user plane data processing network element, a first message to a session management network element, wherein the first message is used to request the session management network element to adjust the priority of the data flow (Paragraph 0059, 0103, 0108, 0118, 0122 Referring to FIG. 7, message including a service type transmitted by the UE. The RLC layer provides a function of adjusting a size of data. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS. the UE may indicate a service type of the service which needs to be prioritized. example, if the to-be-prioritized service type is fixed to "video service, VoLTE service, SMS", the set of 1-bit indicators may be "0, 1, 0".).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poscher to include service type information as taught by Kim for reliability, to ensure that the to-be-prioritized service type determined by the network is the VoLTE service and the video service and the service type transmitted by the UE is the video service (See Kim Paragraph 0118).
Response to Argument(s)

Applicant's argument(s) filed on October 15, 2021 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 7 and 8 the Applicant argues in substance that: 

(A) " Poscher does not disclose parsing a data packet in a data flow to obtain the first service type information of the data flow and obtaining the second service type information of the same data flow from another network element...”


(A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet 
An Example from Kim (Paragraph 0089 (1) Referring to FIG. 6, in step S610, a network may determine a to-be-prioritized service type. Alternatively, a BS may determine the to-be-prioritized service type. Alternatively, an MME may determine the to-be-prioritized service type. The to-be-prioritized service type is a type of a service configured to be prioritized over other services. The to-be-prioritized service type may include at least any one of a VoLTE service, a video service, and a short message service (SMS).)
     
           
    PNG
    media_image1.png
    660
    413
    media_image1.png
    Greyscale


Therefore, Poscher  and Kim reference teaches the claim limitation as currently presented. 

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.
Conclusion
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468